                                                                                                                                                  AT-135
 ATTORMEy OR PARTY WITHOUT ATTORNEY (Wame, stale barnumber, anrfaddressj; Jack RUSSO (SBN 96068)                       FOR COURT USE ONLY

   Christopher Sargent (SBN 246285); Lucy Goodnough (SBN 310607)
—Computerlaw Group LLP
   401 Florence Street, Palo Alto, CA 94301
           TELEPHONE NO. (650) 327-9800                                           fi,7 ,0^1
•-MAIL ADDRESS (Opf/onay;                                   FAX NO. (Ophona/J; (ODUJ 01 /-loDj
  ATTORNEY FOR (A/ame;. Shutlng Katlg
NORTHERN DISTRICT OF CALIFORNIA, DIVISION OF San FranciscO
       STREET ADDRESS: 450 Goldcn Gatc Avenue
       MAILING ADDRESS:

      CITY AND ZIP CODE: San Francisco, CA 94102
            BRANCH NAME: Phillip Burton Federal Building and U.S. Courthouse
 PLAINTIFF: Shutlng Kang
 DEFENDANT: Sophie Harrison et al.                      -
                                                                                                        CASE NUMBER:

   WRIT OF ATTACHMENT                                                                                             3:18-cv-05399-JD
                             Fx] AFTER HEARING                             EX PARTE


     1. TOTHE SHERIFF ORANY MARSHAL OR CONSTABLE OF THE COUNTY OF: San Mateo, California

     2. TO ANY REGISTERED PROCESS SERVER: You are only authorized to sen/e this writ in accord with CCP 488.080.

    3. This writ isto attach property ofdefendant (name and last known address): Defu Fund International Inc.
                                                                                 35 Bel Aire Court, Hillsborough, CA 94010
           and the attachment is to secure: $ 1,400,762.50

    4. Name and address of plaintiff: Shuting Kang
                                                    119 Changdao Vanke City, Bantian Subdistrict, Longgang District
                                                    Shenzhen, Guangdong Province, China 518129

    5. YOU ARE directed TO ATTACH the following property or so much thereof as is dearly sufficient to satisfythe amount to be
    secured bythe attachment (describe property and state itslocation; itemize byletter): See description of5 on page 2.



            I/    I This information is on an attached sheet.

     6. [V~\ An interest in the real property described in item 5stands upon the records of the county, in the name of the following
                      person other than the defendant:
                      a. Name: Jarrod Harrison & Sophie Harrison a/k/a Xianqin Wang Harrison a/k/a Sophie Wang a/lc/a Xianqin Wang a/k/a Xueqing Wang
                      b. Mailing address, if known, as shown by the records ofthe office ofthe county tax assessor (specify):
                         35 Bel Aire Court, Hillsborough, CA 94010
     7. I          I The real property on which the
                        LJ crops described in item 5            are growing
                        I      I timber described in item 5      to be cutis standing stands upon the records ofthe county in the name of
                                   a. Name:
                                   b. Address:
  [SEAL)




                                                                                                 <
                                                 Date: 8/2/19                        Clerk, by ^                                                  . Deoutv
                                                                                                       C/CJ
                                                                                                                                                    Page 1 ofl

                                                                                                                                   Code of Civ. Proc., § 488.010
  Judicial Cjourtcil-o^Caljbbiia   -
 AT-135 (RBv.'JsmuaryJ,2003];                                              (Attachment)
